I dissent on the ground that, under our practice, oral evidence in chancery cases may be a part of the record by having it taken down in writing in open court, and by leave filed with the papers in the case. Fletcher v. Simpson, 144 Ark. 436. In the case at bar the oral evidence taken before the chancellor was filed on November 9, 1925, but the decree was not entered of record until November 14, 1925. Under the circumstances, I think the filing of the oral evidence taken before the chancellor before the entry of the decree was a substantial compliance with the rule above announced. It was filed when the decree was entered, and the chancellor should have stricken it from the files if he did not intend to allow it to be filed as depositions in the case. In short, by allowing it to be taken down in writing, and filed before the decree was rendered, the chancellor made it a part of the record. *Page 842